IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        :               No. 69
                              :
REAPPOINTMENT TO THE          :               CLIENT SECURITY DOCKET
PENNSYLVANIA LAWYERS FUND FOR :
CLIENT SECURITY BOARD         :

                                       ORDER


PER CURIAM
         AND NOW, this 8th day of March, 2018, the Honorable Albert H. Masland,

Cumberland County, is hereby reappointed to the Pennsylvania Lawyers Fund for Client

Security Board for a term of three years, commencing April 1, 2018.